Case 1:19-cv-02204-JMS-DML Document 40 Filed 03/13/20 Page 1 of 4 PageID #: 203




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 JOHN DOE,                                       )
                                                 )
        Plaintiff.                               )
                                                 ) Case No: 1:19-cv-02204-JMS-DML
                                                 )
 VS.                                             )
                                                 )
 INDIANA UNIVERSITY                              )
 BOARD OF TRUSTEES,                              )
                                                 )
        Defendant.                               )

                          PLAINTIFF’S STATEMENT OF CLAIMS

        Comes now plaintiff and presents his Statement of Claims he intends to prove at trial,

 stating specifically the legal theories said claims are based upon. This Statement of Claims is

 preliminary and subject to amendment, as discovery is still ongoing.

        This case is based on a Federal Title IX action, and State Law Breach of Contract and

 Negligence theories. In relation to the Statement of Claims, the factual and legal material

 available to the Plaintiff at present provides a proper basis for each allegation of the pleading.

 Discovery is still ongoing regarding liability and damages. It is important to note that all the

 evidence and arguments from each separate claim dovetail into the others, to some degree, and

 are incorporated by reference. The claims are as follows:

        Federal Title IX Claim: Title IX prohibits Defendant from intentional gender-based

 discrimination. The formula for determining gender-based discrimination is “Do the alleged

 facts, if true, raise plausible inference that the Defendant discriminated against Plaintiff on the

 basis of gender.”
Case 1:19-cv-02204-JMS-DML Document 40 Filed 03/13/20 Page 2 of 4 PageID #: 204




        The gender-based method defendant used to prosecute plaintiff was started early in the

 process and continued throughout. Most disturbing are the two pieces of “evidence” provided by

 defendant to the Sexual Misconduct Panel, those being a medical bill for an emergency visit by

 the accuser on the day after the alleged December “rape “event for, as defendant indicated, a

 concussion verifying the rape, and therapy bills provided by the accuser, for what they allege is

 treatment for the rape. Not records, merely bills. Defendant found it is much easier to reach its

 desired gender-based outcome by withholding and shielding the best available evidence.

        Furthermore, this matter was not investigated, nor presented to the plaintiff or the SMP in

 a fair and equitable manner. In fact, it was presented in a misleading and deceptive manner. The

 outcome was determined by female inexperienced employee investigators, who, through their

 action’s temperament and words, clearly sided with the female complainant. Thereafter, no

 supervisor took the time, effort or concern to mandate that a non-gender biased Final Report was

 presented to the SMP before they made their determination on plaintiff’s future.

        Breach of Contract: In Indiana, the relationship between the student and the university

 is contractual in nature. Furthermore, it is generally accepted that the catalogues, bulletins,

 circulars and regulations of the university made available to the matriculant are part of the

 contract.




                                                 2
Case 1:19-cv-02204-JMS-DML Document 40 Filed 03/13/20 Page 3 of 4 PageID #: 205




        Defendant agrees to treat all students equally and in compliance with, inter alia, its

 policies and procedures, but gave deferential treatment to the accuser, both in the investigation

 and in the adjudication. Simply put, defendant did not conduct a proper review and investigation

 of this matter, including not thoroughly investigating the accuser’s background, which would

 have shown aberrant behavior, all showing unequal treatment for the accuser student, and

 damaging plaintiff, also a student. Additionally, defendant did not verify the basis and purpose

 of accusers medical and psychological treatment they presented to the Sexual Misconduct Board

 as “evidence” of the accusers accusations, instead “taking her word” that the treatment was

 related to her accusations, again favoring one student over another in violations of, inter alia, its

 policies and procedures.

        Negligence:     The existence of a duty arises from the relationship between the parties,

 and the existence of a duty is an element of negligence. Generally, a special relationship must

 exist between the parties before the law imposes a duty which, if breached, may give rise to a

 claim of negligence.

        Defendant provided plaintiff with an employee of defendant as an advocate.               That

 advocate, while in the employ and on the defendant’s premises and payroll, advised plaintiff

 words to the effect of “this is no big deal,” “they will rule in your favor as it’s just your word

 against hers,” and the like. Additionally, the assigned defendant employee advocate did little to

 no investigation of the matter, failed to keep Plaintiff informed of his investigation and


                                                  3
Case 1:19-cv-02204-JMS-DML Document 40 Filed 03/13/20 Page 4 of 4 PageID #: 206

 failed/refused to represent plaintiff in a manner consistent with an advocate. There did exist a

 special relationship between the defendant’s employee advocate and plaintiff and said employee

 advocate breached that duty to the detriment of the plaintiff.


                                                  Respectfully submitted,

                                                  HOCKER & ASSOCIATES, LLC

                                                  _/s/ Brett E. Osborne_______
                                                  Brett E. Osborne
                                                  Attorney No: 17492-45
                                                  6626 E. 75TH Street, Suite 410
                                                  Indianapolis, Indiana 46250
                                                  Attorney for Plaintiff




                               CERTIFICATE OF SERVICE

               I hereby certify that on the 13th day of March 2020, a copy of the foregoing
 document was filed electronically. Notice of this filing will be sent to the following parties by
 operation of the Court’s ECF.

 Hamish.Cohen@mbcblaw.com




                                                  /s/ Brett E. Osborne
                                                  Brett E. Osborne
                                                  Attorney No: 17492-45




                                                  4
